Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

  162874 & (99)(100)                                                                                        Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                 SC: 162874
                                                                    COA: 348771
                                                                    Kalamazoo CC: 2018-001392-FH
  SHIKISHA MONET TIDMORE,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 14, 2021
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand and motion for appeal bond are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2021
         b0615
                                                                              Clerk